Title: To James Madison from James H. Blake, 14 December 1816
From: Blake, James H.
To: Madison, James



Sir,
Washington City, Decr. 14th. 1816.

I take the liberty of soliciting for my Son Thos. H. Blake, now a resident of the State of Indiana, the appointment of District Attorney for that State; The letters herewith sent and others that I shall send in a Day or two, I trust will be satisfactory as to his competency for the Appointment.  I will therefore only observe that my Son, who was a resident of this District during the war, and moved to the west immediately at its close, gave every proof of his Patriotism and Attachment to the Government & Administration thereof.  He raised a volunteer Company in this City & was honored with the Command thereof by a Captains Commission from you.  He also acted as a volunteer Aid to Commodore Barney, when he was blockaded in the Patuxent, and was in his Barge with him in the Action when the British Frigates were driven from the mouth of St. Leonards Creek.  He would have entered the regular service, could he have succeeded in geting such a Commission as his friends thought he merited & for which he was an Applicant.
The Vote given him by the Legislature of Indiana as Elector of President & Vice President (having received 36 out of 37 Votes and being associated with two of their oldest & most respectable Inhabitants), I presume is Sufficient evidence that his appointment would be satisfactory to the people of Indiana.
This application is made at the request of my Son, and I am anxious for his success.  With much Respect I am Yr. Obedt. St.

James H. Blake

